Citation Nr: 0637955	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), claimed as a 
lung condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, this veteran's appeal consisted of four claims 
- 3 claims to reopen for service connection for bilateral 
knee disorders, a back disorder and a lung disorder (COPD) 
and service connection for a psychiatric disorder.  The 
veteran's appeal was previously before the Board in December 
2005.  At that time, the Board issued a decision that (1) 
reopened and remanded the claim for service connection for 
bilateral knee disorders, (2) denied reopening the claims for 
service connection for a back disorder and COPD, and (3) 
remanded the claim for service connection for a psychiatric 
disorder.  

The veteran appealed the Board's December 2005 decision to 
the Court of Appeals for Veterans Claims (Court).  The issues 
addressed by the Court were whether the veteran had submitted 
new and material evidence to reopen his claims for service 
connection for a back disorder and COPD.  In June 2006, 
pursuant to a Joint Motion for Remand, the Court remanded 
these claims to the Board.  In the Joint Motion for Remand, 
it was agreed that VA had not fully assisted the veteran in 
developing his claim as all VA medical treatment records had 
not been obtained prior to the Board's December 2005 
decision, and thus remand is required pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Attached as an exhibit to 
the Joint Motion for Remand was 69 pages of VA treatment 
records that were agreed to by the parties to be relevant to 
the veteran's claims.  The RO has not considered these 
treatment records and thus they are before the Board in the 
first instance.

With respect to the effect of the submission of evidence to 
the Board not previously considered by the RO, the Board 
consults 38 C.F.R. § 20.1304 (c) (2006).  Any pertinent 
evidence submitted by the veteran or his representative 
before the Board but not considered by the agency of original 
jurisdiction (AOJ) must be referred to the AOJ for review 
unless the veteran or his representative waives, in writing, 
such right to AOJ review or the Board determines that the 
benefit(s) to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.

The Board finds that a waiver of AOJ jurisdiction has not 
been submitted specifically relating to these VA treatment 
records, and thus remand is warranted for AOJ consideration.

Furthermore, the Board finds that remand is warranted due to 
a change in VA's notice obligations with respect to claims to 
reopen.  Recently the Court issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.  The Court held that the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence and information would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Court further held that the failure to 
provide notice of what constitutes material evidence in this 
context would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.

In the present case, VA has not sent notice to the veteran as 
required by the Court's decision in Kent.  Although the 
notice letter sent out in September 2003 advises the veteran 
of the specific element that was found insufficient in the 
previous denial of his claims, the notice failed to advise 
the veteran of what constitutes material evidence in this 
context.  Thus the veteran's claims to reopen must be 
remanded for notice compliant with the Kent decision.

 Accordingly, the case is REMANDED for the following action:

1.  Provide notice that adequately advises 
the veteran of what material evidence is 
needed to reopen his claims in accordance 
with the Court's recent decision Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, 
readjudicate the veteran's claims.  In doing 
so, all theories of entitlement raised by 
the claims, including secondary service 
connection, should be considered.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


